DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art JP2017192444 (Tomoyuki, English translation provided), disclose a radiographic imaging apparatus configured to perform radiographic imaging using a plurality of sensors, the radiographic imaging apparatus comprising: 
a region determination unit configured to analyze a reference image (Fig. 5a, [0033], “reference image”) and determine a standard region in a region-of-interest of a subject in the reference image ([0034], P1a) and a reference region in a region-of-non-interest of the subject in the reference image ([0034], P1b); and 
a determination unit configured to determine whether an amount of radiation with which the sensor of a region that corresponds to the standard region is irradiated reaches a standard value based on image data of the standard region, image data of the reference region, and a signal read from the sensor of a region that corresponds to the reference region ([0037]-[0041], via 424; [0055]).
The prior art of record fail to teach the details of  wherein the sensor of the region that corresponds to the standard region and the sensor of the region that corresponds to the reference region are connected to different control lines.  Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-12 are allowed by virtue of their dependence.
Regarding claim 13, the best prior art JP2017192444 (Tomoyuki, English translation provided), disclose a method of controlling a radiographic imaging apparatus configured to perform radiographic imaging using a plurality of sensors, the method comprising: analyzing a reference image (Fig. 5a, [0033], “reference image”) and determining a standard region in a region-of- interest of a subject in the 
determining whether an amount of radiation with which the sensor of a region that corresponds to the standard region is irradiated reaches a standard value based on image data of the standard region, image data of the reference region, and a signal read from the sensor of a region that corresponds to the reference region ([0037]-[0041], via 424; [0055]).
The prior art of record fail to teach the details of  wherein the sensor of the region that corresponds to the standard region and the sensor of the region that corresponds to the reference region are connected to different control lines.  Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884